department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated july 19xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective for the tax years ending june 20xx and june 20xx this letter is not a determination of your exempt status under sec_501 for any other period the revocation of your exempt status was made for the following reason s for the organizations described in sec_501 and exempt under sec_501 must be operated exclusively for the promotion of social welfare your activities consist of holding and maintaining a with providing c exempt activity the primary activities must promote the common good and general welfare of the people in the community social welfare activities do not include social or business activities during the sec_501 do not constitute exempt_activities for an sec_501 organization neither of these activities is an irc and providing and maintaining for the membership of a local to the public and operating to the public along and of making and and you have filed income_tax returns on form_1120 for the tax years ending june 20xx and june 20xx processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the 91st day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call1- -777-4778 if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosures publication cfl department of the treasury bt internal_revenue_service irs tax_exempt_and_government_entities_division exempt_organizations examinations commerce street mc dal dallas texas date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date dear certified mail- return receipt requested why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status ifwe don't hear from you if we don't hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading ofthis letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter 3610-r catalog number 59432g for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you and appeals don't agree on some or all ofthe issues after your appeals_conference or ifyou don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office ofthe taxpayer_advocate_service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g department of the treasury internal_revenue_service te_ge eo date march certified mail- return receipt requested dear taxpayer_identification_number form number tax period s ended person to contact employee identification_number contact telephone number contact fax number response due_date on december congress enacted the protecting americans from tax hikes act of2015 path act of2015 p l sec_406 of the path act expands declaratory_judgment rights under sec_7428 ofthe internal_revenue_code from c organizations to all501 c organizations these rights apply to adverse determinations of tax-exempt status including revocations and disqualifications of tax exempt status issued on or after date in addition to your right to declaratory_judgment the law subjects all exempt_organizations to the requirement to exhaust their administrative remedies if we propose a revocation of tax-exempt status failing to respond to a proposal to revoke your exempt status will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies we issued you a 30-day_letter proposing revocation during this time period the basis for the revocation and the instructions regarding your right to appeal have not changed this letter provides the information you need but may not have considered in reply to our original30-day letter we are providing you with the new waiver form form_6018 consent to proposed adverse action- sec_7428 replacing the form 6018-a we originally provided you if after receiving this new information you agree with our proposed revocation please sign the attached form_6018 and send it to us within days from the date ofthis letter we'll then issue you a final revocation letter determining that you aren't an exempt_organization described under sec_501 of the internal_revenue_code signing form_6018 will not waive your right to seek declaratory_judgment if after receiving this information you disagree follow the instructions in the original 30-day_letter we are in receipt of your protest to the office of appeals dated february 20xx if you do not agree with the report and do not want to change your protest letter there is no need to provide another protest to appeals we will forward the protest to appeals that you previously provided for appeals to have enough time to consider your case the statute_of_limitations generally must have at least days remaining when appeals receives it if additional time is needed we will request your consent to extend the period the law provides to assess additional tax if you don't consent to extend the statute we'll close your case based on the proposed changes and send you a final revocation letter if you have any questions you can call me at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely internal revenue_agent enclosure form_6018 consent to proposed adverse action- sec_7428 form 886a name oftaxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended xx and xx issue whether a 50l c organization should be revoked of its exempt status effective july 20xx where the organization does not have an exempt_purpose and has substantial non-exempt activity facts the act of the organization was granted exempt status under sec_501 by the internal_revenue_service on july 19xx was incorporated under the general not for profit corporation on april 19xx operates in the organization's exempt_purpose was for the purchase acquiring and maintaining of and for the promotion of the and the community was to be used for the cultural benefit of the membership was created by the the own and maintain the is located in property and the property has a mortgage taxpayer indicated that the was set up as a separate organization so that in the event that the the organization would still maintain that is used by to the is the owner of the lost their has a separate ein and has separate filing_requirements from has its own exemption under sec_50l c the is exempt under sec_50l c as a all members of the this is per the bylaws of the meetings occur twice a month the the are automatically members of holds their general meetings at the facility the general also holds an annual fundraiser in during the available and the organization also during the vendor for specific events and charges the organization pays for the the organization provides the organization provides about the and to the public has a from a than the are advertised on form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a n arne of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx the providing the name of the contact website and there is a sign on the door of the facility to make a of the the facility can handle the facility is available for large crowds up to xxx people with a the organization also has a private room for groups of xxx or less the organization includes the on the website and advertises the including and other and the are as follows dollar_figurex xxx xx dollar_figurexxx xx dollar_figurexxx xx dollar_figurexxx xx the organization also the following dollar_figurex xx each dollar_figurex xx each dollar_figurexx xxeach dollar_figurex xx each available to the are made to individuals businesses and exempt_organizations and public the community organizations exempt_organizations and community organizations pay the same rate as individuals or businesses they do not receive a lower rate or a discount makes the taxpayer indicated that exempt_organizations per year the rest of the private events makes approximately x to x to charities and to individuals or businesses for income for tax years ending june 20xx and june 20xx is as follows sources of income_tax year ending june 20xx account amount dollar_figurexx xxx xx dollar_figurexx xxx xx dollar_figurexx xxx xx dollar_figurexx xx dollar_figurexx xx dollar_figurexxx xxx xx total income for tax_year ending june 20xx form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a name oftaxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx sources of income_tax year ending june 20xx account amount dollar_figurexx xxx xx dollar_figurexx xxx xx dollar_figurexx xxx xx dollar_figurexx xx total income for tax_year ending june 20xx dollar_figurexxx xxx xx has a compensated and who are responsible for the responsible for showing the facility to the the has the authority to execute is the point_of_contact for and and the is responsible for the the the this includes ensuring that the responsible for ensuring the the and getting a on the organization's behalf is and is responsible for is responsible for organizing and is clean and in good working order and is has supplies law sec_501 provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes c b subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual federal tax regulation l c -l a l defines civic leagues and local associations of employees - a civic organizations form 886-a rev department of the treasury- internal_revenue_service page -3- form886a n arne oft axpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1 c -1 and is not an action_organization as set forth in paragraph c of sec_1 c -1 ii political or social activities -the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit see however sec_501 and sec_1_501_c_6_-1 relating to business_leagues and similar organizations a social_welfare_organization that is not at any time after date exempt from taxation as an organization described in sec_501 may qualify under sec_501 even though it is an action_organization described in sec_1 c -1 c ii or iv if it otherwise qualifies under this section for rules relating to an organization that is after date exempt from taxation as an organization described in sec_501 see sec_504 and sec_1_504-1 federal tax regulation sec_1_501_c_4_-1 local associations of employees -local associations of employees described in sec_501 c are expressly entitled to exemption under sec_501 as conditions to exemption it is required that the membership of such an association be limited to the employees of a designated person or persons in a particular municipality and that the net_earnings of the association be devoted exclusively to charitable educational or recreational purposes the word local is defined in paragraph b of sec_1 c -l see paragraph d and of sec_1 c -1 with reference to the meaning of charitable and educational as used in this section reg sec_1 c -1 federal tax regulation sec_1 50l c -1 defines charitable_organization as organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals santa cruz building association v united_states of america f_supp form 886-a rev department of the treasury- internal_revenue_service page -4- form886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx in santa cruz building association v united_states of america a building association created by the knights of columbus which was used substantially to make rentals to the public was held not to qualify for exempt status the santa cruz building association was incorporated by the knights of columbus santa cruz council to promote better relations among its members to provide grounds buildings and equipment for educational and physical activities for the members to produce secure and provide funds and facilities to santa cruz council of knights of columbus to assist provide and promote the welfare of charitable organizations the building association was a separate corporation which is not subject_to the rules of the national knights of columbus the building association charged both members and non-members rent for use of its hall the council used the hall30 of the time while the public used the hall of the time the building association advertised its rentals in the yellow pages and in the knights of columbus golf magazine the building association derived its income from bar sales building rentals and parking lot rentals plaintiff building association requested a finding of exemption under any of four subsections of sec_501 c of the internal_revenue_code irc any organization that is listed under sec_501 c is exempt from tax under sec_501 a specifically plaintiff contended that it is exempt as a title holding corporation under sec_501 c or as a corporation organized and operated exclusively for religious or charitable purposes under sec_501 c or as a civic organization under sec_501 c or as a club organized and operated exclusively for pleasure recreation and other non-profitable purposes under sec_501 c each code section was analyzed separately sec_501 c in conjunction with sec_501 a exempts corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt under this section c was held not to be applicable to the building association for three reasons the association has accumulated income over the years rather than turning it over to an exempt_organization the association was not organized exclusively to hold title to property and the association engages in business activities other than holding title and collecting income sec_501 c in conjunction with sec_501 a exempts form 886-a rev department of the treasury- internal_revenue_service page -5- form 886a n arne oft axpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare the building association was held not to be exempt under this provision because the association was operated primarily for the benefit of its members not the community as a whole and because it carried on a business for profit with the general_public under the regulations neither of these elements may be present if an exemption is sought the building associations primary source_of_income was derived from rentals of building space and parking lot and bar receipts organizations primarily engaged in profit making and nonsocial welfare activities cannot take an exemption under sec_501 sec_501 c in conjunction with sec_501 provides an exemption for clubs organized and operated exclusively for pleasure recreation and other nonprofitable purposes no part of the net_earnings of which inures to the benefit of any private shareholder the building association was held not to quality for exemption under sec_501 the facts showed that the plaintiff was engaged in a business the association's dealings with the general_public involved neither one-shot affairs nor insubstantial amounts of money nor activities distinguishable from those of profit-making organizations plaintiff stipulated that the building facilities were rented on a recurring basis and that its primary source_of_income came from rentals and bar receipts when rented the hall was used for activities such as meetings and weddings which were events totally unconnected with the building association's membership purpose furthermore to be exempt as a social_club there must exist a meaningful commingling of members which plays a material part in the life of the organization revrul_58_589 cum bull while the building association was organized with such a purpose it was not operated to carry out that purpose in the stipulated facts it stated that its purpose was to act as a housekeeping organization for the santa cruz council of the knights of columbus there is no evidence that the building association as a separate_entity engaged in any social or recreational activities that it may have done so through the knights of columbus is irrelevant 236_f2d_509 3rd cir an association formed with members of the veterans post whose primary function was to provide a building or clubrooms to the post was not functioning as a social_club form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx sec_501 c in conjunction with sec_501 a exempts corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual under the regulations two requirements must be met for an organization to qualify under this subsection the organization must be both organized and operated exclusively for the purposes listed it was found that the building association was not organized exclusively for charitable purposes plaintiffs purposes are set forth in article ii of its articles of association prior to when the article was amended the object ofthe organization was of a social nature to promote better relations amongst its members to provide grounds buildings and equipment for educational recreational and physical activities for the members in the articles were amended to delete the first phrase and to add to produce secure and provide funds and facilities to santa cruz council of knights of columbus to assist provide and promote the welfare of charitable organizations the language of neither amendment limits the corporate purposes to one or more exempt purposes moreover there is no limitation requiring that activities not in furtherance of exempt purposes be but an insubstantial part of its activities providing a building for the recreational use of its members does not embody any charitable purpose as that term is construed in the regulations santa cruz building association plaintiffv united_states of america defendant case found that the building association is an organization which is devoted to an unspecified extent to activities benefiting its own members and did not qualify for exemption under sec_501 c sec_501 sec_501 or sec_501 knights of columbus building association of stamford connecticut inc plaintiffv united_states of america defendants u s dist a f t r 2d ria the building association corporation was formed as a convenient means for a nonprofit fraternal benefit society to hold title to real_estate the society was a sec_501 c organization that could not hold title to property because it was an unincorporated association the corporation did not qualify for exemption under sec_501 c as merely a title holding entity primarily because of the presence of a bar and buffet business on the premises when the corporation sold its building it form 886-a rev department of the treasury- internal_revenue_service page -7- form 886a name oftaxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx made an application_for tax exemption under sec_501 c the irs denied the application and the corporation paid the assessed income_tax the corporation sought a refund arguing that an exemption was attributed to the corporation under the adjunct theory because it operated as a necessary and indispensable adjunct of the society the court denied the corporation's request for a refund holding that the adjunct doctrine did not have general applicability the court found that sec_501 c unequivocally precluded a title holding entity from doing anything other than holding title and refused to countenance an end run around sec_501 c by way of the adjunct doctrine the association applied for a full refund of the tax it paid for arguing that it was entitled to a refund under sec_501 c and and because it operated as a necessary and indispensable adjunct of the council which is itself exempt under sec_501 c and therefore such exemption should be attributed to the association under the adjunct theory the commissioner denied the refund claim the association instituted this action to recover the income_tax it paid for for the reasons set forth below the association's claim for a refund was denied in addressing the association's adjunct argument the government simply distinguishes factually the cases on which the taxpayer relies it argues further that because the association is neither organized as a fraternal beneficiary society sec_501 c nor operated as merely a title holding entity sec_501 c it is not organized for the same purposes of the council and cannot be exempt as an adjunct sec_7805 provides that t he secretary_of_the_treasury may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect pursuant to this authority the secretary has given the irs discretion to retroactively revoke exemption rulings or determination letters where the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or engaged in a prohibited_transaction of the type described in subdivision vii of this subparagraph sec_601_201 statement of procedural rules see also revproc_2013_9 taxpayer's position taxpayer's position is not known at this time form 886-a rev department of the treasury- internal_revenue_service page -8- form 886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx government's position a c organization should be revoked of its exempt status effective july 20xx because the organization does not have an exempt_purpose and has substantial non-exempt activity neither of these activities is an exempt activity as defined in the organization's activities consist of holding and maintaining and of making sec_501 a c must be organized as a not-for-profit organization and operated exclusively for social welfare purposes its primary activities must promote the common good and general welfare of the people in the community social welfare activities do not include social or business activities providing during the is not a social welfare purpose for the and and sec_50 c provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes activities of holding and maintaining a for a do not promote social welfare the and making services the local organization's income is derived by making and activity while the and for an annual fundraiser this activity does not further the promotion of social welfare as defined in sec_501 in addition exempt activity federal tax regulation sec_1 c -l a provides that a c organization may not be organized or operated for profit uses the facility twice a month for general meetings to the public constitute a substantial non- constitute the organization's primary to the public and providing and for these reasons exempt status should be revoked effective july 20xx is responsible for filing form_1120 u s_corporation income_tax return form 886-a rev department of the treasury- internal_revenue_service page -9- form 886a name oftaxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx conclusion exempt status should be revoked effective july 20xx where the organization does not have an exempt_purpose and has substantial non-exempt activity form 886-a rev department of the treasury- internal_revenue_service page -10- form 886a name oftaxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20x x and 20x x alternative issue an alternative resolution has been prepared should the irs not uphold the revocation position alternative position whether business income from the public facts is liable for filing form 990-t and for unrelated and income from made to the act of the organization was granted exempt status under sec_501 by the internal_revenue_service on july 19xx was incorporated under the general not for profit corporation on april 19xx operates in the organization's exempt_purpose was for the purchase acquiring and maintaining of and for the promotion of the and the community was to be used for the cultural benefit of the membership was created by the the own and maintain the is located in property and the property has a mortgage taxpayer indicated that the was set up as a separate organization so that in the event that the the organization would still maintain that is used by to the is the owner of the lost their has a separate ein and has separate filing_requirements from has its own exemption under sec_501 the is exempt under sec_50l c as a all members ofthe this is per the bylaws of the meetings occur twice a month the the form 886-a rev are automatically members of holds their general meetings at the facility the general also holds an annual fundraiser in department of the treasury- internal_revenue_service page -11- form 886a n arne oft axpayer department of the t rcasury - internal_revenue_service ex lanation of items alternative issue provides the organization provides during the available and the organization also during the the organization from a vendor for specific events and charges the than the organization pays for the advertised on the website of the contact to make a schedule no or exhibit year period ended 20xx and 20xx to the public has a are and about the and there is a sign on the door of the facility providing the name of the the facility is available for large crowds up to xxx people with a the organization also has a private room for groups of xxx or less the organization includes the on the website and advertises the including and other the facility can handle and the are as follows dollar_figurex xxx xx dollar_figurexxx xx dollar_figurexxx xx dollar_figurexxx xx the organization also the following dollar_figurex xx each dollar_figurex xx each dollar_figurexx xxeach dollar_figurex xx each makes the available to the public the are made to individuals businesses and exempt_organizations and community organizations exempt_organizations and community organizations pay the same rate as individuals or businesses they do not receive a lower rate or a discount taxpayer indicated that and exempt_organizations per year private events makes approximately x to x to charities to individuals or businesses for the rest of the form 886-a rev department of the treasury- internal_revenue_service page -12- form 886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx alternative issue income for tax years ending june 20xx and june 20xx is as follows sources of income_tax year ending june 20xx account amount dollar_figurexx xxx xx dollar_figurexx xxx xx dollar_figurexx xxx xx dollar_figurexx xx dollar_figurexx xx dollar_figurexxx xxx xx total income for tax_year ending june 20xx sources of income_tax year ending june 20xx account amount dollar_figurexx xxx xx dollar_figurexx xxx xx dollar_figurexx xxx xx dollar_figurexx xx total income for tax_year ending june 20xx dollar_figurexxx xxx xx who are responsible for the responsible for showing the facility to has the authority to execute is the point_of_contact for and is responsible for the the has supplies the has a compensated and and the and getting a on the organization's behalf the and is responsible for is the is responsible for organizing the the and this includes ensuring that is clean and in good working order and is responsible for ensuring the form 886-a rev department of the treasury - internal_revenue_service page -13- form 886a n arne of taxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx alternative issue law sec_511 provide for the imposition of unrelated_business_income_tax -there is hereby imposed for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization described in paragraph a tax computed as provided in sec_11 in making such computation for purposes of this section the term taxable_income as used in sec_11 shall be read as unrelated_business_taxable_income sec_512 defines unrelated_business_income as follows -except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 general_rule -the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 except that such term does not include any trade_or_business - a l in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or a which is carried on in the case of an organization described in sec_501 or in the case of a college or university described in sec_511 a b by the organization primarily for the convenience of its members students patients officers or employees or in the case of a local association of employees described in sec_501 organized before date which is the selling by the organization of items ofwork-related clothes and equipment and items normally sold through vending machines through food dispensing facilities or by snack bars for the convenience of its members at their usual places of employment or a which is the selling ofmerchandise substantially_all ofwhich has been received by the organization as gifts or contributions form 886-a rev department of the treasury - internal_revenue_service page -14- form 886a name oftaxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx and 20xx alternative issue federal tax regulation sec_1_512_a_-1 defines unrelated business taxable income- definition - a in general -except as otherwise provided in sec_1_512_a_-3 sec_1_512_a_-4 or paragraph f of this section sec_512 defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less those deductions allowed by chapter of the code which are directly connected with the carrying on of such trade_or_business subject_to certain modifications referred to in sec_1 b -1 to be deductible in computing unrelated_business_taxable_income therefore expenses depreciation and similar items not only must qualify as deductions allowed by chapter of the code but also must be directly connected with the carrying on of unrelated_trade_or_business except as provided in paragraph d of this section to be directly connected with the conduct of unrelated business for purposes of sec_512 an item of deduction must have proximate and primary relationship to the carrying on of that business in the case of an organization which derives gross_income from the regular conduct of two or more unrelated business activities unrelated_business_taxable_income is the aggregate of gross_income from all such unrelated business activities less the aggregate of the deductions allowed with respect to all such unrelated business activities for the treatment of amounts of income or loss of common trust funds see sec_1_584-2 c federal tax regulation sec_1 a -l b expenses attributable solely to unrelated business activities -expenses depreciation and similar items attributable solely to the conduct of unrelated business activities are proximately and primarily related to that business activity and therefore qualify for deduction to the extent that they meet the requirements of sec_162 sec_167 or other relevant provisions of the code thus for example salaries of personnel employed full-time in carrying on unrelated business activities are directly connected with the conduct of that activity and are deductible in computing unrelated_business_taxable_income if they otherwise qualify for deduction under the requirements of sec_162 similarly depreciation of a building used entirely in the conduct of unrelated business activities would be an allowable deduction to the extent otherwise permitted by sec_167 form 886-a rev department of the treasury- internal_revenue_service page -15- form 886a n arne oft axpayer department of the treasury- internal_revenue_service ex lanation of items schedule no- or exhibit year period ended 20xx and x x alternative issue federal tax regulation sec_1_512_a_-1 dual use of facilities or personnel -where facilities are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses depreciation and similar items attributable to such facilities as for example items of overhead shall be allocated between the two uses on a reasonable basis similarly where personnel are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses and similar items attributable to such personnel as for example items of salary shall be allocated between the two uses on a reasonable basis the portion of any such item so allocated to the unrelated_trade_or_business activity is proximately and primarily related to that business activity and shall be allowable as a deduction in computing unrelated_business_taxable_income in the manner and to the extent permitted by sec_162 sec_167 or other relevant provisions of the code thus for example assume that x an exempt_organization subject_to the provisions of sec_511 pays its president a salary of dollar_figure a year x derives gross_income from the conduct of unrelated_trade_or_business activities the president devotes approximately percent ofhis time during the year to the unrelated business activity for purposes of computing x's unrelated_business_taxable_income a deduction of dollar_figure percent of dollar_figure would be allowable for the salary paid to its president federal tax regulation l a provides the definition of unrelated_trade_or_business - in general -as used in sec_512 the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 sec_513 specifies with certain exceptions that the phrase unrelated_trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 for certain exceptions from this definition see paragraph e of this section for a special definition of unrelated_trade_or_business applicable to certain trusts see sec_513 therefore unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions form 886-a rev department of the treasury- internal_revenue_service page -16- form 886a n arne of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no o r exhibit year period ended 20xx and 20xx alternative issue federal tax regulation b trade_or_business -the primary objective of adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete on the other hand where an activity does not possess the characteristics of a trade_or_business within the meaning of sec_162 such as when an organization sends out low_cost_articles incidental to the solicitation of charitable_contribution the unrelated_business_income_tax does not apply since the organization is not in competition with taxable organizations however in general any activity of a sec_511 organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 -and which in addition is not substantially related to the performance of exempt functions -presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade_or_business in sec_513 is not limited to integrated aggregates of assets activities and good will which comprise businesses for the purposes of certain other provisions of the internal_revenue_code activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization thus for example the regular sale of pharmaceutical supplies to the general_public by a hospital pharmacy does not lose identity as trade_or_business merely because the pharmacy also furnishes supplies to the hospital and patients of the hospital in accordance with its exempt purposes or in compliance with the terms of sec_513 similarly activities of soliciting selling and publishing commercial advertising do not lose identity as a trade_or_business even though the advertising is published in an exempt_organization periodical which contains editorial matter related to the exempt purposes of the organization however where an activity carried on for the production_of_income constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit fonn 886-a rev department of the treasury - internal_revenue_service page -17- form 886a n arne oft axpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended xx and xx alternative issue federal tax regulation sec_1 513-l c defines regularly carried on general principles -in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete hence for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations federal tax regulation sec_1_513-1 defines substantially related in general -gross income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved -and the accomplishment of the organizations exempt purposes type of relationship required -trade or business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only ifthe causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved form 886-a rev department of the treasury - internal_revenue_service page -18- form 886a name oftaxpayer department of the treasury - i ntemal reyenue serrice ex lanation of items schedule no or exhibit year period ended zoxx and zoxx alternative issue size and extent of activities -in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve thus where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization federal tax regulation sec_1_513-1 provide for exceptions from unrelated_business_income sec_513 specifically states that the term unrelated_trade_or_business does not include- any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or any trade_or_business carried on by an organization described in sec_501 or by a governmental college or university described in sec_511 primarily for the convenience of its members students patients officers or employees or any trade_or_business carried on by a local association of employees described in sec_501 c organized before date which consists of the selling by the organization of items of work-related clothes and equipment and items normally sold through vending machines through food dispensing facilities or by snack bars for the convenience of its members at their usual places of employment or any trade_or_business which consists of selling merchandise substantially_all of which has been received by the organization as gifts or contributions taxpayer's position taxpayer believes that the the volunteer exclusion taxpayer stated that the majority of the activities is conducted by volunteers the volunteers are members of the and taxpayer indicated that the volunteers help set up the and and after the is excluded from unrelated_business_income under taxpayer indicates that they believe that they meet the volunteer exclusion form 886-a rev department of the treasury - internal_revenue_service page -19- form 886a i n arne oft axpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx and 20xx alternative issue government's position is subject_to unrelated_business_income from the available to the public in addition to providing the the unrelated_business_income is generated by the organization when they and make the organization also provides and facility's entrance the the exempt_organizations must pay the same fee as individuals and businesses they do not receive a lower rate actual cost rate or a discount providing the use of the facility to school organizations exempt_organizations or community groups without charge or for actual cost would be a social welfare activity charging further social welfare are advertised on the organization's website and on the are made in a similar manner to a for-profit organization are available to individuals businesses and exempt_organizations the and they also and providing does not the the are regularly carried on substantially_all of the compensated individuals contact for the potential the facility for are not substantially related to the organization's exempt_purpose and they activity the does not meet the volunteer exclusion because activity and activity is conducted by and the is the point of is responsible for showing the facility to and is responsible for securing the the and and this includes ensuring the for is responsible for the and and in good working order while the organization does have volunteer labor who help after events the majority of the unrelated business activity including the and carry out those activities for these reasons the organization does not meet the volunteer exclusion is conducted by compensated individuals who are compensated to and and is liable for unrelated_business_income from see enclosed form 4549-a for unrelated_business_income adjustment amounts conclusion and unrelated_business_income form 886-a rev is liable for unrelated_business_income from is responsible for filing form 990-t to report department of the treasury- internal_revenue_service page -20-
